Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 1/28/21 which has been entered. Claims 1-5, 8-10, and 14 have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 10, and 14 being independent.

Non-Compliant Amendment
Claim 2 is considered non-compliant because the amendment does not reflect the previous claim language from claims filed 7/13/20. In order to advance prosecution, Examiner suggests deleting the entirety of the content of claim 2 and re-adding it back with underlining.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 2-9, claim 2 recites the limitation "the at least one sound characteristic" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Examiner interprets as the at least one characteristic. Claims 3-9 depend from claim 2, therefore, they are rejected for the same reasons.
the determined reference sound source location. Claims 11-13 depend from claim 10, therefore, they are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaty et al. US Publication No. 20140133664.

              Referring to claim 1, Beaty et al. teaches a method for an animated indicia responsive to at least one characteristic (para 0009: “a method for defining a reference sound position and producing an indicia proximate thereto in relation to one or more sound characteristics”; para 0042: “an indicia may include but not be limited to a visual effect, audible effect, tactile effect, visual image, cartoon, character representation, video, anime, hologram, light beam, projecting fire, animation, and combinations thereof”), comprising: generating the animated indicia (para 0072: “The selected animated imagery is arranged to be processed in real time so the imagery is projected proximate to and towards the target area in relation to detected sound information”); detecting a target sound in a three dimensional physical space (para 0009: “detecting at least one target sound in relation to the at least one sound characteristic”; para 0071: “target area 1520 is defined to be the physical area in which detection of sound by a plurality of detection devices, each detection device being positioned at a fixed distance from every other detection device included in the plurality of detection devices (Fig. 2: microphones 250, 260 at fixed distance from one another; para 0034: “microphones or other detection equipment may be placed at 250, 260”; para 0046: “each microphone of the array is at a fixed distance in relation to one another”); defining sound localization information, comprising position and location, according to the detected target sound (para 0053: “At 860, the location of the identified source of target sound is determined”); animating the animated indicia in response to changes in the defined sound localization information (para 0072: “The selected animated imagery is arranged to be processed in real time so the imagery is projected proximate to and towards the target area in relation to detected sound information”; para 0053: “The process continues until 870 where the visual effects may be mapped and displayed in relation and proximity to the reference sound source based on determined and identified sound information and indicia. Accordingly, the process may repeat 880 for t1+1 (for additional time periods). At 880, since the characteristics are a function of time, new definitions may be set forth at 890 and the process will continue with newly defined characteristics for the following process at a next interval of time”), and wherein orientation of the animated indicia changes in relation to orientation of the detected target sound in the three dimensional physical space (para 0055: “if a sound were detected to the left of the front facing indicia of 910, the face may then morph so as to continue to appear to "look" towards the reference sound location. In so doing, the 910 forward face transitions to the 930 face looking right (or the face's left) and toward the detected sound source.”).
              Referring to claim 2, Beaty et al. teaches the at least one sound characteristic is at least one of: frequency range, decibel level, pitch range, loudness range and directional location (para 0010).
              Referring to claim 3, Beaty et al. teaches defined sound localization information includes a two- dimensional position in relation to a predetermined location (para 0053).
              Referring to claim 4, Beaty et al. teaches defined sound localization information includes a three- dimensional position in relation to the predetermined location (para 0053).
              Referring to claim 5, Beaty et al. teaches the plurality of detection devices comprises at least one soundwave detector and electronic control logic (para 0044).
the soundwave detector is one of a(n): microphone, electronic sound sensor, listening device, decibel trigger, speaker, and hydrophone (para 0044).
              Referring to claim 7, Beaty et al. teaches the animated indicia is one or more of a: two dimensional image, visual image, cartoon, character representation, video, anime, light beam, animation, and combinations thereof, for display in relation to the detected target sound (para 0042).
              Referring to claim 8, Beaty et al. teaches producing the animated indicia further comprises displaying the animated indicia in relation to the defined sound localization information in accordance with one or more predetermined times (paras 0043, 0053).
              Referring to claim 9, Beaty et al. teaches the animated indicia is responsive in a two- dimensional virtual space proximate to the defined sound localization information (para 0053).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaty et al. in view of Ramasarma US Publication No. 20170103420.

              Referring to claim 10, Beaty et al. teaches a method for determining a reference sound source location and producing an animated indicia responsive to the reference sound source location, in relation to one or more targeted characteristics of a plurality of sound sources (para 0010: “a method for determining a reference sound source location and performing an indicia proximate to the reference sound location, in relation to one or more targeted characteristics of one or more sound sources”; para 0042: “an indicia may include but not be limited to a visual effect, audible effect, tactile effect, visual image, cartoon, character representation, video, anime, hologram, light beam, projecting , comprising: defining a plurality of target sound characteristics comprising frequency range, decibel level, pitch range, loudness range, directional location, and period of time (para 0010: “defining one or more target sound characteristics being one or more of frequency range, decibel level, pitch range, loudness range, directional location, and period of time”); detecting at least one target sound among the plurality of sound sources in a three dimensional physical space in relation to the one or more target sound characteristics in a sound environment (para 0010: “detecting at least one target sound in relation to the one or more target sound characteristics in the sound environment”; para 0071: “target area 1520 is defined to be the physical area in which detection of sound will occur”); by a plurality of detection devices, each detection device being positioned at a fixed distance from every other detection device included in the plurality of detection devices (Fig. 2: microphones 250, 260 at fixed distance from one another; para 0034: “microphones or other detection equipment may be placed at 250, 260”; para 0046: “each microphone of the array is at a fixed distance in relation to one another”); determining the reference sound source location in relation to the detected target sound in the three dimensional physical space (para 0010: “determining the referenced sound source location in relation to the detected target sound”); defining sound localization information, comprising position and location, as the determined reference sound position (para 0050: “The location of the identified sound source may also be used a reference location in the defined environment”); and, assigning an animation to be performed by the animated indicia proximate to the defined sound localization information (para 0010: “assigning the indicia to be performed proximate to the determined referenced sound source location”), wherein orientation of the animated indicia changes in relation to orientation of the detected target sound in the three dimensional physical space (para 0072: “The selected animated imagery is arranged to be processed in real time so the imagery is projected proximate to and towards the target area in relation to detected sound information”; para 0055: “if a sound were detected to the left of the front facing indicia of 910, the face may then morph so as to continue to appear to "look" towards the reference sound location. In so doing, the 910 forward face transitions to the 930 face looking right (or the face's left) and toward the detected sound source.”).
 detecting at least one target sound among the plurality of sound sources comprises identifying each sound source from the plurality of sound sources according to the plurality of target sound characteristics for each sound source (para 0050: “The visual sound map can be classified by types of sound activity such as human noise, human chatter, machine noise, recognizable machine sounds, ambient noise, recognizable animal sounds, distress sounds, and the like”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to classify the sound, as taught in Ramasarma , in the method of Beaty et al. because the animated images of Beaty et al. could be made to visually represent the type of sound.
              Referring to claim 11, Beaty et al. teaches the reference sound source location includes either a two-dimensional or a three-dimensional coordinate position in relation to the sound environment (para 0051).
              Referring to claim 12, Beaty et al. teaches the plurality of detection devices includes one or more of a soundwave detector or acoustic camera (para 0044).
              Referring to claim 13, Beaty et al. teaches the animated indicia comprises a visual image displayed in relation to the target sound and appears to be at least one of interactive in relation to the reference sound source location and not interactive in relation to the reference sound source location (para 0054).
              Referring to claim 14, Beaty et al. teaches a computer program product stored on a non-transitory computer usable medium, wherein the computer usable medium causes a computer to control an execution of an application to perform (para 0060: “a data processing system 1200 suitable for storing the computer program product and/or executing program code in accordance with one or more embodiments of the present invention. The data processing system 1200 includes a processor”) a method for producing an animated indicia responsive to a first reference sound location in relation to one or more sound characteristics (para 0009: “a method for defining a reference sound position and producing an indicia proximate thereto in relation to one or more sound characteristics”; para 0042: “an indicia may include but not be limited to a visual effect, audible effect, tactile effect, visual image, cartoon, character representation, video, anime, hologram, light beam, projecting fire, animation, , comprising: defining the one or more sound characteristics (para 0009: “defining at least one sound characteristic to be detected”); receiving the one or more sound characteristics detected by a plurality of sound detectors, each detection device being positioned at a fixed distance from every other detection device included in the plurality of detection devices (para 0011: “included in the system is a sound detection device for detecting one or more sounds in the sound environment in relation to one or more predetermined performance characteristics”; Fig. 2: microphones 250, 260 at fixed distance from one another; para 0034: “microphones or other detection equipment may be placed at 250, 260”; para 0046: “each microphone of the array is at a fixed distance in relation to one another”); detecting at least one target sound in a three dimensional physical space in relation to the received one or more sound characteristics (para 0009: “detecting at least one target sound in relation to the at least one sound characteristic”; para 0071: “target area 1520 is defined to be the physical area in which detection of sound will occur”); determining the first reference sound location in relation to the detected at least one target sound in the three dimensional physical space (para 0009: “determining the referenced sound position in relation to the detected target sound”); defining sound localization information, comprising position and location, as the determined first reference sound position (para 0050: “The location of the identified sound source may also be used a reference location in the defined environment”); and transmitting the defined sound localization information and instructions to produce the animated indicia responsive to sound (para 0011: “a processor for processing detected sound information in relation to reference sound source location of the sound environment and generating one or more images for display proximate to the reference sound source location”), and wherein orientation of the animated indicia changes in relation to orientation of the detected target sound in the three dimensional physical space (para 0072: “The selected animated imagery is arranged to be processed in real time so the imagery is projected proximate to and towards the target area in relation to detected sound information”; para 0055: “if a sound were detected to the left of the front facing indicia of 910, the face may then morph so as to continue to appear to "look" towards the reference sound location. In so doing, the 910 forward face transitions to the 930 face looking right (or the face's left) and toward the detected sound source.”).
 detecting at least one target sound comprises identifying the least one target sound as being human or non-human (para 0050: “The visual sound map can be classified by types of sound activity such as human noise, human chatter, machine noise, recognizable machine sounds, ambient noise, recognizable animal sounds, distress sounds, and the like”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to classify the sound, as taught in Ramasarma , in the product of Beaty et al. because the animated images of Beaty et al. could be made to visually represent the type of sound.
              Referring to claim 15, Beaty et al. teaches the received sound characteristics are one or more of: frequency range, decibel level, pitch range, loudness range, directional location, and period of time (para 0010).
              Referring to claim 16, Beaty et al. teaches the first reference sound position includes either a two-dimensional position or a three-dimensional position in relation to a first reference axis (para 0051).
              Referring to claim 17, Beaty et al. teaches the plurality of sound detectors includes at least one of an acoustic camera or an electronic control logic (para 0044).
              Referring to claim 18, Beaty et al. teaches the plurality of sound detectors comprises a detection device operatively connected to the computer through a communication link operatively connected to a public network (para 0062).
              Referring to claim 19, Beaty et al. teaches the animated indicia comprises one or more of a: two dimensional image, visual image, cartoon, character representation, video, anime, light beam, animation, and combinations thereof, for display in relation to the first reference sound location (para 0042).
              Referring to claim 20, Beaty et al. teaches the animated indicia is responsively displayed in proximity to the first reference sound location by displaying an appearance of movement in relation to one or more detected interactive sounds (para 0043).

Response to Arguments
Applicant’s arguments with respect to claim(s) 10 and 14 regarding sound being identified as human or not have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Applicant's arguments filed 1/28/21 have been fully considered but they are not persuasive. 

Applicant states at the top of page 10 of the remarks:
“Nothing cited by the Office Action disclose these features of Claim 1. Rather, the '664 Appl'n merely discloses "an array of microphones set at a fixed distance from a target reference point" and fails to anticipate "detecting a target sound in a three dimensional physical space by a plurality of detection devices, each detection device being positioned at a fixed distance from every other detection device included in the plurality of detection devices" (emphasis added).”

Examiner respectfully disagrees. First, Fig. 2 of ‘664 shows 2 microphones at the same fixed distance from one another. Further, para 0046 specifically states that each microphone is at a fixed distance from one another. Therefore, ‘664 does teach microphones at a fixed distance from one another.

Applicant states in para 1 of page 10 of the remarks:
“Further, since detecting a claimed "target sound" is not anticipated by the '664 Appl'n, the '664 Appl'n also fails to anticipate "defining sound localization information, comprising position and location, according to the detected target sound" wherein "animating the animated indicia in response to changes in the defined sound localization information" as recited by Claim 1.”

Examiner respectfully disagrees. ‘664 specifically states that “a target sound” is detected in para 0009. Therefore, the rest of Applicant’s argument here is moot.

Applicant states in para 2 of page 11 of the remarks:
“The '664 Appl'n also fails to anticipate all the features of Claim 14. For example, Claim 14 recites "transmitting the defined sound localization information and instructions to produce the animated indicia responsive to sound" (emphasis added). Nothing cited by the Office Action discloses this feature of Claim 10. Rather, the '664 Appl'n merely discloses a "processor for processing detected sound information in relation to reference sound source location of the sound environment and generating one or more images for display proximate to the reference sound source location" in paragraph 11 and is completely silent regarding "transmitting the defined sound localization information" as recited by Claim 14.”

Examiner respectfully disagrees. The claim does not further define what encompasses “transmitting”. The claim states that a computer both transmits the information and produces the animated indicia, therefore, the transmitting is simply an internal transmission from one step to the next. ‘664 teaches a processor 

Applicant states in para 3 of page 11 to page 12 of the remarks:
“Claim 14 also recites "detecting at least one target sound in a three dimensional physical space in relation to the received one or more sound characteristics"… Nothing cited by the Office Action disclose these features of Claim 10. Rather, the '664 Appl'n merely discloses "detecting at least one target sound in relation to the one or more target sound characteristics In the sound environment" in paragraph [10] and fails to anticipate "detecting at least one target sound in a three dimensional physical space in relation to the received one or more sound characteristics" because the '664 Appl'n is silent regarding the transmission or reception of "defined sound localization information" (as discussed above) or "received ... sound characteristics".”

Examiner respectfully disagrees. First, one cannot simply argue that because one limitation is not taught, that another limitation (not directly related to the one limitation) is not taught. Further, that argument is moot anyways because the transmission is taught as explained above. Further, the sound characteristics of ‘664 are received by the incoming sound from various possible sound detectors including microphones.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.